DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Notes
Examiner notes that any rejections and/or objections recited in the previous office action dated 09/23/2021 and not repeated herein are withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 11 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng (US 20140044918 A1) in view of Kaprinidis (US-20070111010-A1) (newly cited).
Regarding claim 11, Zeng teaches a thermosetting resin composition comprising: a polyphenylene ether having two vinyl groups at both ends of its molecular chain (Zeng, Abstract, Par. 0037 – see Zeng formula (6) below); a polytetrafluoroethylene (PTFE) filler, and an organic filler (Zeng, Par. 0023 and 0053). Zeng further teaches that the thermosetting resin composition comprises a cross-linkable curing agent (Zeng, Abstract, Par. 0049-0052). Zeng further teaches wherein the polyphenylene is present in an amount of 20-90 wt.% based on weight of the polyphenylene and the cross-linking curing agent, wherein the cross-linking curing agent is present in an amount of 10-80 wt.% based on weight of the polyphenylene and the cross-linking curing agent (Zeng, Par. 0019-0020). This results in 20-90 parts polyphenylene and 10-80 parts cross-linking curing agent, adding up to a total of 100 parts. 

Polyphenylene: 			4.2 – 78.3 wt.% 	(Lower end: 20/480, Upper end: 90/115)
PTFE Filler: 			1.5 – 57.7 wt.% 	(Lower end: 5/335, Upper end: 150/260)
Inorganic filler: 			1.5 - 57.7 wt.% 		(Lower end: 5/335, Upper end: 150/260)
Cross-Linkable curing agent: 	2.1 – 69.6 wt.% 	(Lower end: 10/480, Upper end: 80/115)
Flame retardant: 		1.2 - 42.1 wt.% 		(Lower end: 5/405, Upper end: 80/190)

Zeng’s PFTE filler content range and inorganic filler content ranges overlap the claimed ranges of 10 to 60 wt.% and 5 to 30 wt.%, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.

    PNG
    media_image1.png
    263
    1292
    media_image1.png
    Greyscale

Zeng formula (6)
Zeng does not teach that the cross-linkable curing agent has three or more functional groups.
Kaprinidis teaches a thermosetting resin composition comprising polyphenylene and PTFE (Kaprinidis, Abstract, Par. 0036-0038). Kaprinidis further teaches that the thermosetting resin 
Since both Zeng and Kaprinidis are analogous art as they both teach thermosetting resin compositions comprising polyphenylene, PTFE, and a cross-linkable curing agent, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Kaprinidis to modify Zeng and use a cross-linkable curing agent having three or more functional groups as the cross-linkable curing agent of Zeng. This would allow for crosslinking of the resin and superior hardening (Kaprinidis, Par. 0030-0032).
Regarding claim 15, modified Zeng teaches that the thermosetting resin has the polyphenylene ether represented by Formula (6) that establishes a prima facie case of obviousness over Formula 1 of instant claim 15 (Zeng, Par. 0030-0044 – see Zeng formula (6) above, also formulae (7)-(11)).
Regarding claim 16, modified Zeng teaches that the thermosetting resin composition further comprises a flame retardant (Zeng, Par. 0022).
Regarding claim 17, modified Zeng teaches the thermosetting resin composition of claims 11 and 16 as stated above. Zeng further teaches wherein the polyphenylene is present in an amount of 20-90 wt.% based on weight of the polyphenylene and the cross-linking curing agent, wherein the cross-linking curing agent is present in an amount of 10-80 wt.% based on weight of the polyphenylene and the cross-linking curing agent (Zeng, Par. 0019-0020). This results in 20-90 parts polyphenylene and 10-80 parts cross-linking curing agent, adding up to a total of 100 parts. Zeng further teaches wherein the PTFE filler is present in 5 to 150 parts by weight based on 100 parts by weight of the polyphenylene and cross-linking curing agent (Zeng, Par. 0053). Zeng further teaches wherein the inorganic filler is present in 5 to 150 parts by weight based on 100 parts by weight of the polyphenylene and cross-linking curing agent (Zeng, Par. 0053). Zeng further teaches a flame retardant present in an amount of 5-80 parts by 

Polyphenylene: 			4.2 – 78.3 wt.% 	(Lower end: 20/480, Upper end: 90/115)
PTFE Filler: 			1.5 – 57.7 wt.% 	(Lower end: 5/335, Upper end: 150/260)
Inorganic filler: 			1.5 - 57.7 wt.% 		(Lower end: 5/335, Upper end: 150/260)
Cross-Linkable curing agent: 	2.1 – 69.6 wt.% 	(Lower end: 10/480, Upper end: 80/115)
Flame retardant: 		1.2 - 42.1 wt.% 		(Lower end: 5/405, Upper end: 80/190)

Zeng’s composition ranges overlap the claimed ranges of 20-45 wt.%, 10-60 wt.%, 0-30 wt.%, 5-20 wt.%, and 1 to 15 wt.% respectively, and therefore establish a prima facie case of obviousness over the claimed ranges, see MPEP 2144.05, I.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng (US 20140044918 A1) in view of Kaprinidis (US-20070111010-A1) as applied above for claim 11, and further in view of Higuchi et al. (US 20150315342 A1).
Regarding claim 13, modified Zeng teaches all of the elements of the claimed invention as stated above for claim 11 as stated above. Zeng further teaches wherein the PTFE filler has an average particle size of 0.01 to 10 µm (Zeng, Par. 0053), which overlaps the claimed range of 0.2 to 20 µm, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Zeng does not specifically disclose wherein the PTFE filler has a specific surface area of 1 to 15 m2/g.
Higuchi teaches a resin composition comprising PTFE and a polyphenylene (Higuchi, Abstract, Par. 0001, 0021, 0081), wherein the PTFE has a specific surface area of from 1.5 to 4.0 m2/g (Higuchi, 2/g, and therefore satisfies the claimed range, see MPEP 2131.03.
Since both Zeng and Higuchi teach resin compositions comprising PTFE and polyphenylene, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Higuchi to modify Zeng and use Higuchi’s PTFE as the PTFE filler of Zeng. This would allow for a composition with excellent tensile strength elongation (Higuchi, Par. 0059).
Regarding claim 14, modified Zeng teaches the thermosetting resin of claims 11 and 13 as stated above. Modified Zeng further teaches wherein the PTFE has an average particle size of 1 to 100 µm (Zeng, Par. 0053, Higuchi, Par. 0057-0059), which overlaps the claimed range of 1 to 10 µm and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I. Modified Zeng further teaches herein the PTFE has a specific surface area of 1.5 to 4.0 m2/g (Higuchi, Par. 0057-0059), which overlaps the claimed range of 1.5 to 12 m2/g, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.

Response to Arguments
On page 8 of the remarks, Applicant argues the newly amended claims render the 35 USC 102(a)(1) rejections over Zeng moot.
Examiner acknowledges. The 35 USC 102(a)(1) rejection over Zeng are withdrawn due to the present claim amendments. However, new grounds of rejection under 35 USC 103 are established below as necessitated by the present claim amendments.
On pages 9-10 of the remarks Applicant argues that the presently claimed invention has super and unexpected results such as low dielectric constant (Dk) and low dielectric loss (Df) characteristics. This is not found persuasive for the following reasons:
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP 716.02(d). The nonobviousness of a broader claimed range [or genus] can be supported by evidence based on unexpected results from testing a narrower range [or species] if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979). See MPEP 716.02(d), I. Applicant only provides inventive data utilizing TAIC as the crosslinking agent whereas claim 1 broadly recites a cross-linkable curing agent containing three or more functional groups. Further, Applicant only provides inventive and comparative data utilizing SC-5200SQ as the inorganic filler whereas claim 1 broadly recites an inorganic filler. Further Applicant provides inventive examples that do not contain any inorganic filler, showing the inorganic filler is not a necessary aspect to achieve the desired properties (see examples 7-9). It is also noted that the inventive examples (according to Table 1 of the specification as originally filed) all include a flame retardant and an initiator which is not required by the instant claim 1. One of ordinary skill in the art would be unable to determine a trend based upon this limited data to reasonably extend the probative data to the much more broadly claimed features as discussed above. Therefore, the inventive and comparative examples are not commensurate in scope with the claimed as required by MPEP 716.02(d), I.
Also, to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP 716.02(d), II.  
Applicant’s assertation that the inventive examples show superior low dielectric constant and low dielectric loss also is not shown by the data provided. Instead, the data provided in table 2 shows that the comparative examples show similar dielectric properties as the inventive examples. For example, comparative example 1 has a dielectric constant of 3.75 and a dielectric loss of 0.0026. Meanwhile, inventive example 4 has the exact same dielectric constant of 3.75 and a similar dielectric loss of 0.0023.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
On pages 10-11 of the remarks Applicant argues that Zeng does not teach using both PTFE (an organic filler) and an inorganic filler and that using both would require impermissible hindsight. This is not found persuasive for the following reasons:
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Zeng teaches that organic filler or inorganic filler can be used as needed and that the fillers are not particularly restrictive. Zeng further teaches that multiple fillers can be used (Zeng, Par. 0023 and 0053). It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from there having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 107, see MPEP 2144.06, I. Therefore, it would be obvious to one of ordinary skill in the art that both an organic filer or inorganic filler can be used in the invention of Zeng. 
On pages 11-12 of the remarks Applicant argues that Zeng does not teach a cross-linkable curing agent having at least three functional groups. This is found persuasive:
A new grounds of rejection has been made. While the new grounds or rejection still relies upon Zeng as the primary reference, Zeng is not used to teach the specific limitation regarding a cross-linkable curing agent having at least three functional groups. Instead, newly cited Kaprinidis is used to teach the newly amended limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS J KESSLER/Examiner, Art Unit 1782